 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) le lof!

 

 

 

UNITED STATES DISTRICT COURT MAR 1 0 ap

SOUTHERN DISTRICT OF CALIFORNIA

 

 

CLERK, US. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT I DEPUTY
V. (For Offenses Committed On or After November 1, 1987)

Ernesto Perez-Robles Case Number: 20cr233-MSB

Russom Gebreab
Defendant's Attorney

REGISTRATION NO. 83374298

THE DEFENDANT:
pleaded guilty to count(s) 3 of the Indictment
CL] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s)
8:1325(a)(1) Improper Attempted Entry by an Alien (Misdemeanor) 3

() The defendant has been found not guilty on count(s)
Counts 1-2 of the Indictment dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED XX] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

March 10, 2020
Date of Imposition of Sentence

HONORABLE MICHAEL S. BERG
UNITED STATES MAGISTRATE JUDGE

20cr0233-MSB
